Citation Nr: 1002938	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  09-18 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for depressive 
disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to 
October 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran testified before the undersigned at a July 2009 
Board hearing.  The hearing transcript has been associated 
with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the Veteran's claim.

At a July 2009 Board hearing, the Veteran reported that his 
symptoms of depression had worsened since his last VA 
examination.  Specifically, he reported that his sleeping and 
eating patterns had become increasingly irregular.  He also 
expressed difficulty maintaining employment due to problems 
with concentration and communicating with others.  He 
reported that he had held approximately 35 jobs since service 
discharge and last worked in October 2007.  He reported being 
fired from many of his previous jobs due to anxiety and lack 
of concentration which he attributes (in part) to lack of 
sleep and irregular sleep patterns.  The Veteran testified 
that he continued to live at home with his elderly parents 
who help him with daily activities, including reminding him 
when to shower.  He reported no social relationships outside 
of Alcoholics Anonymous (AA) meetings which he attends four 
to five times per week.  He also reported working a few 
Saturdays per month at a lunch counter as part of his 12 step 
program through AA.  The Veteran testified that he continued 
to receive treatment for depression at Solutions Behavioral 
Healthcare, Inc. in Medina, Ohio since the time of his most 
recent VA examination.

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Where a 
claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

As the case must be remanded for a new examination, the 
Veteran's most recent and relevant private treatment records 
from Solutions Behavioral Healthcare, Inc. should also be 
obtained and associated with the claims file.

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  In this case, the Veteran initially indicated at his 
May 2008 hearing that he was unemployed at the time and did 
not plan on seeking employment as he believed he was 
unemployable due to depression, adult attention deficit 
disorder, and chronic low back pain.  The Board notes that 
the Veteran's service-connected disabilities include 
depressive disorder, assigned a 50 percent rating; and 
degenerative joint disease at T9-10, assigned a 
noncompensable rating.  His combined disability rating is 50 
percent.  However, at his personal hearing in July 2009, the 
Veteran essentially testified that he was unemployable due to 
his depression alone.  Therefore, the Board finds that the 
issue of entitlement to a TDIU is raised by the record.  As 
such, the issue is properly before the Board.  

The law provides that a TDIU may be granted upon a showing 
that a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran is currently unemployed.  
He alleges that his service-connected disabilities prevent 
him from obtaining gainful employment.  While the Veteran has 
been afforded VA examination, an opinion as to his 
unemployability and the effect of his service-connected 
disabilities on his employability was not rendered.  Thus, a 
review of the record shows that further development is needed 
to properly adjudicate the TDIU claim including examination 
of the Veteran with a request for an opinion as to his 
unemployability and the effect of his service-connected 
disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the 
Veteran's treatment records from 
Solutions Behavioral Healthcare, Inc. in 
Medina, Ohio, for depressive disorder 
since 2007.  

2.  Thereafter, schedule the Veteran for 
VA examinations in the appropriate 
specialties (e.g., mental and spine 
disorders) to determine the extent and 
severity of his depression, and the 
impact of the service-connected 
disabilities on the Veteran's 
employability.  The claims folder should 
be made available to and reviewed by the 
examiner.  All indicated tests should be 
performed.

Following examination of the Veteran's 
depressive disorder, the mental disorders 
examiner should identify what symptoms, 
if any, the Veteran currently manifests 
or has manifested in the past that are 
attributable to his service-connected 
depression.  The examiner must also 
discuss the effect, if any, of the 
Veteran's depression on his social and 
industrial adaptability.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran 
is unable to secure or maintain 
substantially gainful employment solely 
as a result of his service-connected 
depression.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score for the Veteran's depressive 
disorder consistent with the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM- IV) and explain the 
significance of the score.

Following examination of the Veteran's 
service-connected degenerative joint 
disease of T9-10, the spine disorders 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service-
connected disability.

A complete rationale for all opinions 
should be provided.  
3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures.

4.  Following the above, the AMC/RO 
should readjudicate the Veteran's claim 
for a rating in excess of 50 percent for 
depressive disorder to include the issue 
of the Veteran's entitlement to a TDIU.  
If any benefit on appeal remains denied, 
a Supplemental Statement of the Case 
should be issued which includes the 
applicable legal criteria for a TDIU, and 
the Veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


